Order in so far as it denies motion to reduce alimony pendente lite and to remit payment of balance of counsel fee remaining unpaid modified by reducing the temporary alimony to the sum of twenty-five dollars a week in so far as there remain weekly installments unpaid, and by requiring the defendant to pay the balance of the counsel fee in monthly installments of five dollars. As so modified the order is affirmed, without costs. No opinion. The time and the amounts of payment to be as provided in the order to be entered herein. Order in so far as it adjudges defendant in contempt reversed on the law and the facts, without costs, and motion denied, without costs, with leave to plaintiff to renew upon defendant’s failure to make payments as directed by the decision on the appeal from the order respecting alimony and counsel fee, decided herewith. Lazansky, P. J., Kapper, Hagarty and Tompkins, JJ., concur; Carswell, J., not voting. Settle order on notice.